

117 HR 4785 IH: Uyghur Policy Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4785IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mrs. Kim of California (for herself, Mr. Bera, Mr. Fitzpatrick, Mrs. Demings, Ms. Tenney, Mr. Malinowski, Mr. Jackson, Mr. Cicilline, Mr. Chabot, Ms. Titus, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo support the human rights of Uyghurs and members of other minority groups residing in the Xinjiang Uyghur Autonomous Region and safeguard their distinct identity, and for other purposes.1.Short titleThis Act may be cited as the Uyghur Policy Act of 2021.2.FindingsCongress finds the following:(1)The People’s Republic of China (PRC) continues to repress the distinct Islamic, Turkic identity of Uyghurs and members of other minority groups of the Xinjiang Uyghur Autonomous Region (XUAR) in northwestern China.(2)Uyghurs, and other predominantly Muslim ethnic minorities living in the XUAR, have maintained throughout their history a distinct religious and cultural identity.(3)Human rights, including freedom of religion or belief, and respect for the Uyghurs’ unique Muslim identity are legitimate interests of the international community, including the particular concern of Islamic nations.(4)The People’s Republic of China has ratified the International Covenant on Economic, Social, and Cultural Rights and is thereby bound by its provisions. China has also signed the International Covenant on Civil and Political Rights. Article One of both covenants state that all peoples have the right to self-determination.(5)An official campaign to encourage Han Chinese migration into the XUAR has placed immense pressure on those who seek to preserve the ethnic, cultural, religious, and linguistic traditions of the Uyghurs people. Chinese authorities have supported an influx of Han Chinese economic immigrants into the XUAR, implemented discrimination against Uyghurs in hiring practices, and provided unequal access to healthcare services.(6)The authorities of the People’s Republic of China have manipulated the strategic objectives of the international war on terror to increase their cultural and religious oppression of the Muslim population residing in the XUAR.(7)Following unrest in the region, in 2014, Chinese authorities launched their Strike Hard against Violent Extremism campaign, in which dubious threats of widespread extremist activity were used as justification for gross human rights violations committed against members of the Uyghur community in the XUAR.(8)Chinese authorities have made use of the legal system as a tool of repression, including for the imposition of arbitrary detentions and for torture against members of the Uyghur and other populations.(9)Uyghurs and Kazakhs who have secured citizenship or permanent residency outside of China have attested to repeated threats, harassment, and surveillance by Chinese officials.(10)Reporting from international news organizations has found that over the past decade, family members of Uyghurs living outside of China have gone missing or been detained to force their return to China or silence dissent.(11)Credible evidence from human rights organizations, think tanks, and journalists confirms that more than 1,000,000 Uyghurs and members of other Muslim ethnic minority groups have been imprisoned in political reeducation centers.(12)Independent accounts from former detainees of political reeducation centers describe inhumane conditions and treatment including forced political indoctrination, torture, beatings, rape, forced sterilization, and food deprivation. Former detainees also confirmed that they were told by guards the only way to secure release was to demonstrate sufficient political loyalty.(13)News surrounding the ongoing atrocities in the XUAR and advocacy efforts to assist Uyghurs remains muted in most Muslim majority nations around the world.(14)Both Secretary of State Antony Blinken and Former Secretary of State Michael Pompeo have stated that the Chinese government in Xinjiang has committed genocide and crimes against humanity.(15)Government branches of other nations have also declared genocide in Xinjiang, including the parliaments of the United Kingdom, Belgium, Czechia, Lithuania, the Netherlands and Canada.3.Declarations of policyCongress—(1)calls upon the Government of the People’s Republic of China to open the XUAR to regular visits by United States Members of Congress, Congressional staff delegations, the United States Special Coordinator for Uyghur Issues under section 4, and members and staff of the Congressional-Executive Commission on the People’s Republic of China;(2)calls upon the Government of the People’s Republic of China to recognize, and seek to ensure, the distinct ethnic, cultural, religious, and linguistic identity of Uyghurs and members of other groups in the XUAR;(3)calls upon the Government of the People’s Republic of China to cease all government-sponsored crackdowns, imprisonments, and detentions of people throughout the XUAR aimed at those involved in the peaceful expression of their ethnic, cultural, political, or religious identity;(4)commends countries that have provided shelter and hospitality to Uyghurs in exile, including Turkey, Albania, and Germany; and(5)urges countries with sizeable Muslim populations, given their common religious and cultural identity, to demonstrate particular concern over the plight of Uyghurs.4.United States Special Coordinator for Uyghur Issues(a)In generalThere is authorized to be within the Department of State a United States Special Coordinator for Uyghur Issues (in this section referred to as the Special Coordinator), to be designated by the Secretary of State in accordance with subsection (b).(b)ConsultationThe Secretary of State shall consult with the Chairs and Ranking Members of the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives prior to the designation of the Special Coordinator.(c)Central objectiveThe Special Coordinator should seek to promote the protection and preservation of the distinct ethnic, cultural, religious, and linguistic identities of the Uyghurs.(d)Duties and responsibilitiesThe Special Coordinator should, as appropriate—(1)coordinate United States Government policies, programs, and projects concerning the Uyghurs;(2)vigorously promote the policy of seeking to protect the distinct ethnic, religious, cultural, and linguistic identity of the Uyghurs and seek improved respect for human rights in the Xinjiang Uyghur Autonomous Region (XUAR);(3)maintain close contact with religious, cultural, and political leaders of the Uyghurs, including seeking regular travel to the XUAR and to Uyghur settlements in Central Asia, Turkey, Albania, Germany, and other parts of Europe;(4)lead coordination efforts for the release of political prisoners in the XUAR who are being detained for exercising their human rights;(5)consult with Congress on policies relevant to the XUAR and the Uyghurs;(6)coordinate with relevant Federal agencies to administer aid to Uyghur rights advocates; and(7)make efforts to establish contacts with foreign ministries of other countries, especially in Europe, Central Asia, and the Islamic world, to pursue a policy of promoting greater respect for human rights and religious freedom for Uyghurs and other groups.(e)SupportThe Secretary of State shall ensure the Special Coordinator has adequate resources, staff, and administrative support to carry out this section.5.Public diplomacy in the Islamic world on the Uyghur situation(a)Funding for human rights advocatesOf the amounts authorized to be appropriated for the U.S. Speaker Program in the Bureau of Educational and Cultural Affairs of the Department of State, $250,000 for each of fiscal years 2022, 2023, and 2024 is authorized to be available for human rights advocates on behalf of the Uyghurs and members of other minority groups, whose names may be provided by representatives of the global Uyghur community and in consultation with the Department of State and the United States Special Coordinator for Uyghur Issues under section 4, to speak at public diplomacy forums in Islamic majority countries and other regions on issues regarding the human rights and religious freedom of Uyghurs and members of other minority groups in the Xinjiang Uyghur Autonomous Region (XUAR).(b)United States Agency for Global MediaIt is the sense of Congress that the United States Agency for Global Media should facilitate the unhindered dissemination of information to Islamic majority countries on issues regarding the human rights and religious freedom of Uyghurs and members of other minority groups in the XUAR.6.Access to detention facilities and prisons and the release of prisoners(a)Sense of Congress on political reeducation and detention facilitiesIt is the sense of Congress that the United States Government should, in cooperation with other like-minded countries, develop a strategy to—(1)pressure the People’s Republic of China to immediately close all detention facilities and political reeducation camps housing Uyghurs and members of other ethnic minority groups in the Xinjiang Uyghur Autonomous Region (XUAR); and(2)support the United Nations Commissioner for Human Rights and numerous United Nations Special Rapporteurs’ urgent calls for immediate and unhindered access to detention facilities and political reeducation camps in the XUAR by independent international organizations and the Office of the United Nations High Commissioner for Human Rights for a comprehensive assessment of the human rights situation.(b)Sense of Congress on prison access and prisoner releaseIt is the sense of Congress that the President and Secretary of State, in meetings with representatives of the Government of the People’s Republic of China, should—(1)request the immediate and unconditional release of all prisoners detained for their ethnic, cultural, religious, and linguistic identities, or for expressing their political or religious beliefs in the XUAR;(2)seek access for international humanitarian organizations, including the International Federation of Red Cross and Red Crescent Societies, to prisoners in the XUAR to ensure such prisoners are not being mistreated and are receiving necessary medical care;(3)seek the immediate release of Ekpar Asat, who participated in the Department of State’s International Visitors Leadership Program in 2016 and incarcerated after returning to the XUAR and is now serving a 15-year prison sentence on charges of inciting ethnic hatred and ethnic discrimination; and(4)seek the immediate release of Canadian citizens Michael Kovrig and Michael Spavor who have been imprisoned without trial since 2018.7.Requirement for Uyghur language trainingThe Secretary of State shall ensure that Uyghur language training is available to Foreign Service officers as appropriate, and that every effort is made to ensure that a Uyghur-speaking member of the Foreign Service (as such term is described in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903)) is assigned to United States diplomatic and consular missions in China.8.Uyghur considerations at the United NationsIt is the sense of Congress that—(1)the United States Government should oppose any efforts to prevent consideration of the issues related to the Xinjiang Uyghur Autonomous Region (XUAR) in any body of the United Nations;(2)the United States Government should oppose any efforts to prevent the participation of any Uyghur human rights advocates in nongovernmental fora hosted by or otherwise organized under the auspices of any body of the United Nations; and(3)the Secretary of State should instruct the United States Permanent Representative to the United Nations to support the appointment of a special rapporteur or working group for the XUAR for the purposes of monitoring human rights violations and abuses in the XUAR, and for making reports available to the High Commissioner for Refugees, the High Commissioner for Human Rights, the Human Rights Commission, the General Assembly, and other United Nations bodies.